UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-7924



MARK DAVID SWANN,

                                               Plaintiff - Appellant,

          versus


BRENT MCKENZIE, Case Management Specialist,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:06-cv-00389-RDB)


Submitted:   March 29, 2007                 Decided:   April 5, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark David Swann, Appellant Pro Se. Stephanie Judith Lane Weber,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mark David Swann appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.              Swann v.

McKenzie,   No.   1:06-cv-00389-RDB   (D.   Md.   Oct.   26,   2006).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                - 2 -